DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 03/07/2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  The preambles of the claims are missing an article in order for the claims to be grammatically correct.  For example, claim 1 should be “A milling blank of the production…” 
Claims 2-7, should be “The milling blank according to Claim 1…..”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations with "the L* value", “the a* value” and “the b* value” in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations with "the L* value", “the a* value” and “the b* value”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation greater than 2, and the claim also recites preferably greater than 4 which is the narrower statement of the range/limitation. This is repeated in all three limitations regarding the differences.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is further rejected as unclear as the definitions of L*1, L*2, a*1… etc. are not present in the claim nor in claim 1 on which it depends. It seems the claim should be dependent on claim 3, which supplies the definitions of the terms. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation, and the claim also recites preferably second range which is the narrower statement of the range/limitation. This is repeated in all six limitations regarding the L*a*b* values.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 is further rejected as unclear as the definitions of L*1, L*2, a*1… etc. are not present in the claim nor in claim 1 on which it depends. It seems the claim should be dependent on claim 3. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation at least 5 mm, and the claim also recites preferably at least 10 mm which is the narrower statement of the previous range/limitation as well as a third range more preferably at least 14 mm which is the narrower statement of the previous range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the claim has limitations regarding the edge length of the cube or cuboid being 10 mm but then gives another value of preferably 14 mm as the limitation is to a single length it is unclear which value is meant to be met in order to meet the limitation as both cannot be met simultaneously. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brian et al. (WO 02/09612) [IDS dated: 02/15/2019], herein O’Brian.

In regards to claim 1, O’Brian teaches millable blocks for making dental protheses [Abstract, Title, Pgs. 7, 10-12, example 1, Fig, 2].  The block comprises a combination of synthetic polymers forming a resin matrix [Pg. 10 example 1].  The block comprises a number of layers of material that layers that gradually change in color from darkest color in the bottom layer, on one face, to the next layer being slightly lighted in color than the first with layers gradually changing in color until the lightest color on the opposite face in the top layer is reached [Pgs. 7, 10-12, example 1, Fig, 2].

In regards to claim 2, O’Brian teaches the layers on the blank vary on color from the darker color which corresponds to the detin color to the opposite face being the lightest color corresponding to enamel/incisor color, with the layers in between gradually changing between the two colors, thus the L* value is expected to gradually change from one face to the second face [Pgs. 7, 10-12, example 1, Fig, 2].

In regards to claim 6, O’Brian teaches the mold for making the block is 8 mm x 30 mm x 2 cm, thus each dimension is at least 5 mm [Pg. 10 example 1].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brian et al. (WO 02/09612) [IDS dated: 02/15/2019], herein O’Brian, as applied to claim 1 above, and further in view of Dietschi et al. (A new shading concept based on natural tooth color applied to direct composite restorations) [IDS dated: 10/28/2019] , herein Dietschi.

In regards to claims 3-4, O’Brian teaches the layers on the blank vary on color from the darker color which corresponds to the detin color to the opposite face being the lightest color corresponding to enamel/incisor color, but does not teach the L* value of the colors.
Dietschi teaches the L* values for commercially known resins for making dental protheses [Abstract].
Dietschi teaches the detin has as an L* value of 70.26 [Table 2 S1].  The enamel has a L* value of 65.11 for white regular enamel [Table 4].  Thus, 70.26>65.11 and 70.26-65.11= 5.15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the L*  values of the materials for enamel and dentin of Detschi as a guide to the materials of O’Brian.  One would have been motivated to do so as such values reflect materials for dental materials and thus would best represent the colors desirable for dental protheses.  


  In regards to claim 5, O’Brian teaches the layers on the blank vary on color from the darker color which corresponds to the detin color to the opposite face being the lightest color corresponding to enamel/incisor color, but does not teach the L* value of the colors.
Dietschi teaches the L* values for commercially known resins for making dental protheses [Abstract].
Dietschi teaches the detin has as an L* values of 70.26-53.90 [Table 2 S1].  The enamel has a L* value of 62.62-65.11 [Table 4]. These values overlap the claimed ranges of L*1 and L*2.  Dietschi further teaches the values for detin for are -3.43-2.23 for a* and 8.75-26.41 for b* [Table 2].    These overlap the ranges for a*2 and b*2.  Dietschi does not expressly teach the ranges of a*1 and b*1, but there are expected to overlap the claimed ranges as the values are meant to reflect those found in human enamel and dentin and thus desirable to be reproduced in dental protheses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the L*, a*, b*  values of the materials for enamel and dentin of Detschi as a guide to the materials of O’Brian.  One would have been motivated to do so as such values reflect materials for dental materials and thus would best represent the colors desirable for dental protheses.  
 Further, as the color values are meant to reproduce those from in natural teeth it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the L*, a* and b* for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brian et al. (WO 02/09612) [IDS dated: 02/15/2019], herein O’Brian,  as applied to claim 1 above, and alternatively in further in view of  Hauptmann et al. (US 2015/0238291 A1), herein Hauptmann.

In regards to claim 7, O’Brian discloses the claimed invention except for edge length of the cube or edge length and height of the cuboid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimensions of the blank such that a cube of length 10 mm or a cuboid having an edge length 10 mm and height of 20 mm may be milled, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


In regards to claim 7, alternatively O’Brian discloses the claimed invention except for edge length of the cube or edge length and height of the cuboid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimensions of the blank such that a cube of length 10 mm or a cuboid having an edge length 10 mm and height of 20 mm may be milled.
Hauptmann teaches dental mill blanks.  The blanks may have dimensions of about 20 mm to 30 mm in two directions and may have the length of about 15 to 30 mm [0027].  Such as blank would allow the milling of a cube of length 10 mm or a cuboid having an edge length 10 mm and height of 20 mm may be milled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have created a blank of O’Brian in the dimensions taught by Hauptmann.  One would have been motivated to do so based on the dimensions being conventionally known for dental blanks and thus would be able to be processed on standard processing equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784